Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-24 are pending. Claims 19-24 have been added. Claims 1 and 10-11 have been amended. Please note that new claims 19-20 are drawn to a different invention (i.e. a cell penetrating peptide NOT connected to a physiologically active peptide). Therefore, these claims have been withdrawn. In the response to the restriction requirement, Applicants elected SEQ ID NO: 12 (the cell-penetrating peptide); the following physiologically active peptide: 


    PNG
    media_image1.png
    213
    699
    media_image1.png
    Greyscale
,
water, and optionally one or more of ethanol, ethylene glycol and propylene glycol (the components of the pharmaceutical product). Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 1-2, 12-13 and 15 have been examined and claims 3-11, 14, 16-24 are withdrawn from consideration. While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 102
The rejection of claims 1-2, 12-13 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Sekar et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This is a new rejection.
Claims 1-2 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izumi et al. (JP2019118307A).
Izumi et al. teach a peptide of formula F-(L-Leu-L-Leu-Aib)l-(Gly)m-(Arg)n-NH2, wherein l is an integer of 3 to 5, m is an integer from 0 to 3, n is an integer of 8 to 10, F is a fluorescein compound (claim 1), which correspond to the instantly claimed cell-penetrating peptide -(A-B-C)l-(D)m-(Arg)n.
The difference between the peptide of Izumi et al. and the instantly claimed peptide is that the peptide of Izumi et al. also comprises a fluorescein compound.
However, the purpose of the fluorescein compound was to visualize internalization of the peptide.
Izumi et al. also teach that the peptide and the cargo are linked covalently or noncovalently (page 2, lines 48-49), and further teach that the cargo can be a nucleic acid, a protein (i.e. a peptide), a drug or a nanoparticle (page 2, line 50).
Therefore, the skilled artisan concerned with the delivery of a therapeutic peptide would have at once envisaged a construct consisting of the peptide of Izumi et al. covalently linked to a therapeutic peptide wherein the fluorescein compound is removed.
With respect to claims 1-2, the cell-penetrating peptide of Izumi et al. corresponds to the instantly claimed cell-penetrating peptide -(A-B-C)l-(D)m-(Arg)n, wherein A is Leucine; B is leucine; C is Aib (i.e. 2-methylalanine); D is Gly; l is an integer of 3 to 5; m is an integer from 0 to 3; and n is an integer of 8 to 10.
With respect to claim 12, the skilled artisan would have been motivated to make a pharmaceutical product comprising an effective dosage amount of the cell-penetrating peptide covalently linked to a therapeutic peptide in order to administer it to a patient in need thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lopes et al. (European Journal of Pharmaceutics and Biopharmaceutics 68 (2008) 441-445) in view of Izumi et al. (JP2019118307A).
Lopes et al. teach that “[P]rotein transduction domains (PTDs) were recently demonstrated to increase the penetration of the model peptide P20 (i.e. a phosphopeptide analogue of HSP20) when the PTD and P20 were covalently attached………..It was concluded that selected non-covalently linked PTDs can be used as a penetration enhancer, but greater skin penetration efficiency can be achieved by covalently binding the PTD to the therapeutic agent” (abstract).
Lopes et al. also teach that “PTDs such as poly-arginine increase the permeability of mucosal tight junctions. The presence of tight junctions in the skin has already been demonstrated, and the disruption of these structures by PTDs might be important for successful penetration of peptides into the viable layers of skin” (page 444, right column, 1st para).
	Lopes et al. do not teach the instantly claimed cell-penetrating peptide (i.e. protein transduction domain).
Izumi et al. teach the cell-penetrating peptide (L-Leu-L-Leu-Aib)l-(Gly)m-(Arg)n-NH2, wherein l is an integer of 3 to 5; m is an integer from 0 to 3; and n is an integer of 8 to 10 (claim 1), which correspond to the instantly claimed cell-penetrating peptide -(A-B-C)l-(D)m-(Arg)n.
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to substitute the cell-penetrating peptide of Lopes et al. for the cell-penetrating peptide of Izumi et al.
One of ordinary skill in the art would have reasonably expected the cell-penetrating peptide of Izumi et al. to successfully penetrate skin when covalently bound to the peptide P20 because Lopes et al. teach that greater skin penetration efficiency can be achieved by covalently binding the PTD (i.e. cell-penetrating peptide) to the therapeutic agent.
Furthermore, it would have been obvious to substitute the cell-penetrating peptide of Lopes et al. for the arginine rich cell-penetrating peptide of Izumi et al. because Lopes et al. teach that cell-penetrating peptides such as poly-arginine disrupt mucosal tight junctions, thus resulting in the successful penetration of peptides into the viable layers of skin.
With respect to claims 1-2, the cell-penetrating peptide of Izumi et al. corresponds to the instantly claimed cell-penetrating peptide -(A-B-C)l-(D)m-(Arg)n, wherein A is Leucine; B is leucine; C is Aib (i.e. 2-methylalanine); D is Gly; l is an integer of 3 to 5; m is an integer from 0 to 3; and n is an integer of 8 to 10.
With respect to claim 12, the skilled artisan would have been motivated to make a pharmaceutical product comprising an effective dosage amount of the cell-penetrating peptide covalently linked to the peptide p20 in order to administer it to a patient in need thereof. 

This is a new rejection.
Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dave’ et al. (J Immunol 2007; 179:7852-7859) in view of Izumi et al. (JP2019118307A).
Dave’ et al. teach a construct comprising the protein transduction domain (PTD; i.e. cell penetrating peptide) consisting of eight lysine residues (8K) covalently linked to the IKK inhibitor peptide (NBD) (abstract).
Dave’ et al. also teach that “[T]hese results demonstrate that inhibitors of IKK, in particular a PTD-NBD peptide, may be therapeutic in the treatment of inflammatory bowel disease” (abstract).
	Dave’ et al. do not teach the instantly claimed cell-penetrating peptide (i.e. protein transduction domain).
Izumi et al. teach the cell-penetrating peptide (L-Leu-L-Leu-Aib)l-(Gly)m-(Arg)n-NH2, wherein l is an integer of 3 to 5; m is an integer from 0 to 3; and n is an integer of 8 to 10 (claim 1), which correspond to the instantly claimed cell-penetrating peptide -(A-B-C)l-(D)m-(Arg)n.
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to substitute the cell-penetrating peptide of Dave’ et al. for the cell-penetrating peptide of Izumi et al.
One of ordinary skill in the art would have reasonably expected the cell-penetrating peptide of Izumi et al. to successfully transduce the NBD peptide into cells and tissues when covalently bound to the NBD peptide, because Dave’ et al. teach that a cell-penetrating peptide covalently linked to NBD efficiently transduced the NBD peptide into cells and tissues.
With respect to claims 1-2, the cell-penetrating peptide of Izumi et al. corresponds to the instantly claimed cell-penetrating peptide -(A-B-C)l-(D)m-(Arg)n, wherein A is Leucine; B is leucine; C is Aib (i.e. 2-methylalanine); D is Gly; l is an integer of 3 to 5; m is an integer from 0 to 3; and n is an integer of 8 to 10.
With respect to claim 12, the skilled artisan would have been motivated to make a pharmaceutical product comprising an effective dosage amount of the cell-penetrating peptide covalently linked to the NBD peptide in order to administer it to a patient in need thereof. 
With respect to claim 13, Dave’ et al. teach that the cell-penetrating peptide covalently linked to the NBD peptide was injected intraperitoneally to ameliorate active chronic colitis (page 7855, right column, 2nd para). Therefore, the skilled artisan concerned with the treatment of active chronic colitis would have been motivated, with a reasonable expectation of success, to inject intraperitoneally the construct comprising the cell-penetrating peptide of Izumi et al. covalently linked to NBD. 
	
This is a new rejection.
Claims 1-2, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dave’ et al. (J Immunol 2007; 179:7852-7859) in view of Izumi et al. (JP2019118307A) as applied to claims 1-2 and 12-13 above and further in view of Meyer et al. (J Pharm Sci. 2007 Dec;96(12):3155-67).
The teachings of Dave’ et al. and Izumi et al. with respect to claims 1-2 and 12-13 have been discussed above.
Dave’ et al. further teach that the pharmaceutical composition injected comprised PBS (page 7853, right column, last para), which is a salt and a buffer constituent. 
Dave’ et al. and Izumi et al. do not teach the pharmaceutical composition further comprises a preservative.
Meyer et al. teach that “[T]here are currently over 350 parenteral products on the market worldwide. Approximately one third of these products are in multi-dose formulations. The specific challenge of developing a multidose product is the need for an antimicrobial preservative. These formulations can inhibit the growth of microorganisms that may be inadvertently introduced into the containers during
product withdrawal. Multi-dose formulations containing preservatives offer several advantages over single dose containers, including: (1) product wastage is minimized because different size doses may be obtained from the same container, (2) doses may be obtained from the container over a period of time without the concern for microbial growth, and (3) packaging is minimized because multiple doses are supplied in a single vial (introduction).
Meyer et al. also teach that “[a]ntimicrobial preservatives are used in a significant number of parenteral products, including peptide, protein, vaccine, and small molecule formulations (summary).
It would have been obvious to one of ordinary skill in the art to include a preservative in the pharmaceutical composition obvious over the references in order to prevent/inhibit the growth of microorganisms. 
The skilled artisan would have had a reasonable expectation of success because Meyer et al. teach that antimicrobial preservatives are used in a significant number of parenteral products, including peptide formulations (such as the peptide formulation obvious over Dave’ et al. and Izumi et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658